Title: From John Adams to William Bentley, 13 August 1812
From: Adams, John
To: Bentley, William


Dear Sir
Quincy August 13th 1812.

Mr Knox, a Son of General Knox, the Bearer of this Letter, was appointed a Midshipman on Board the Constitution fourteen years fifteen years ago, and afterwards a Lieutenant on Board the Chesapeake. He Served in  the Navy about three years, and afterwards made a Voyage to the East Indies. He has lately Studied Medicine and Surgery under Dr Smith at Hanover.
The War has revived his inclination for Service at Sea; and as there is no vacancies in the National Navy, and if there were it would be difficult to obtain a Station that would Satisfy himself his friends or the Officers now in Service; he wishes to try his fortune in a privateer. His Education and Accomplish This Person his enterprize, or his Bravery will not be disputed. Years and experience it is hoped have disapated any redundance of Spirits that in early Youth may have led him into errors, His Education and accomplishments are well known, From a regard to him his Mother and the memory of his Father, From I have written this open letter to you, not having any other corrispondent in Salem, that he may have it in his power to Shew it to any Gentleman you may name to him. With great and Sincere Esteem / I am Sir your obliged Friend—

John Adams